November 29 2011


                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    No. AF 07-0110
                                     ______________

IN RE REVISIONS TO THE                     )
UNIFORM DISTRICT COURT RULES               )         ORDER
                                           )
                                       _____________

         Effective October 1, 2011, the Court adopted extensive changes to the Montana Rules
of Civil Procedure. One part of those changes involves the way in which time periods are
computed. The Uniform District Court Rules Commission has proposed changes to the
Uniform District Court Rules, to reflect these changes to the Montana Rules of Civil
Procedure. The Court approves of the proposed changes, and thanks the Commission for its
work.
         IT IS ORDERED that the following changes are made to the Uniform District Court
Rules:
    In UDC Rule 2(a) and (b), the time to file a brief in support of a motion is changed to
     require that the brief be filed with the motion, instead of within 5 days of when the
     motion was filed. The time to file an answer brief and time to file a reply brief are
     changed from within 10 days after service to within 14 days after service, except that
     the time limits for responding to a motion for summary judgment are governed by
     M. R. Civ. P. 56(c).

    In UDC Rule 5(b), the time for a conference for the purpose of preparing a pre-trial
     order is changed from not later than 5 days before the pre-trial conference to not later
     than 7 days before the pre-trial conference.

    In UDC Rule 8, the time to submit proposed findings of fact and conclusions of law is
     changed from at least 5 days before the scheduled trial or hearing to at least 7 days
     before the scheduled trial or hearing.

    In UDC Rule 10(b)(3) and (d), the time to appoint another attorney or appear in
     person following the removal or withdrawal of an attorney is changed from not less
     than 20 days to not less than 21 days from the date of notice.


                                              1
    In UDC Rule 12(b), the time at which a court may enter an order authorizing the clerk
     to dispose of exhibits is changed from 20 days after mailing of notice to 21 days after
     mailing of notice.

    In UDC Rule 13, the time allowed for an out-of-state lawyer to associate with local
     counsel is changed from within 10 days after making a first appearance to within 14
     days after making a first appearance.

      A redlined and interlineated version of the affected portions of the rules is attached to
this Order. These changes shall take effect March 1, 2012.
      The Clerk is directed to provide copies of this order to the State Law Library, all
District Court Judges of the State of Montana, each member of the Uniform District Court
Rules Commission, the State Bar of Montana, Thomson-Reuters, CompuLaw, and Lee
Heiman at the Montana Legislative Services Division.
      DATED this 29th day of November, 2011.

                                                  /S/ MIKE McGRATH
                                                  /S/ BETH BAKER
                                                  /S/ PATRICIA COTTER
                                                  /S/ MICHAEL E WHEAT
                                                  /S/ JAMES C. NELSON
                                                  /S/ JIM RICE
                                                  /S/ BRIAN MORRIS




                                              2
Rule 2 – Motions.
       (a) The moving party shall file a supporting brief uUpon filing a motion. or within
five days thereafter, the moving party shall file a brief. The brief may be accompanied by
appropriate supporting documents. Except as provided in M. R. Civ. P. 56(c), wWithin ten
fourteen days after service of the movant’s brief, the opposing party shall file an answer brief
which also may be accompanied by appropriate supporting documents. Within ten fourteen
days after service of the opposing party’s answer brief, the movant may file a reply brief or
other appropriate responsive documents.
       (b) Failure to File Briefs. Failure to file briefs may subject the motion to summary
ruling. The moving party’s fFailure to file a brief within five days by the moving party shall
be deemed an admission that the motion is without merit. Failure to file an answer brief by
the opposing party within the time allowed ten days shall be deemed an admission that the
motion is well taken. Reply briefs by movant are optional, and failure to file will not subject
a motion to summary ruling.

                                          . . . . .

Rule 5 – Pre-Trial Order and Pre-Trial Conference.
                                           . . . . .
       (b) Not later than five seven days prior to the pre-trial conference, Plaintiff shall
convene a conference of all parties for the purpose of preparing a pre-trial order. The
proposed pre-trial order shall be presented for signature at the pre-trial conference. In the
event of a dispute as to the contents of the order, such dispute shall be presented to the judge
for resolution at the pre-trial conference.


                                          . . . . .
Rule 8 – Findings and Conclusions.
       In all matters where the court must enter findings of fact and conclusions of law
pursuant to Rule 52, M. R. Civ. P., all parties shall file with the court, and serve upon all
opposing parties, at least five seven days prior to the scheduled trial or hearing, proposed
findings of fact and conclusions of law. Failure to file proposed findings of fact and
conclusions of law in a timely matter shall be cause for appropriate sanction including
removal of the case from the trial calendar, dismissal or granting of a judgment, precluding
the offending party from presentation of evidence or objecting to evidence submitted by the
other party, or such other action as the court deems appropriate. Post-trial amended and
supplemental findings of fact and conclusions of law may be submitted in appropriate
circumstances and only upon order of the court.

                                          . . . . .

                                               3
Rule 10 – Death or Removal of Attorney.
                                           . . . . .
        (b) Except as allowed or modified by the limited scope of representation rules, when
the attorney representing a party to an action or proceeding dies, is removed, withdraws, or
ceases to act as such, that party, before any further proceedings are had against him/her must
be given notice by any opposing party:
                                            . . . .
        (3) That if he/she fails to appoint an attorney or appear in person by a date certain,
which may not be less than twenty twenty-one days from the date of the notice, the action or
other proceeding will proceed and may result in a judgment or other order being entered
against him/her, by default or otherwise.
                                           . . . . .
        (d) If said party does not appoint another attorney or appear in person within twenty
twenty-one days of the serve or mailing of said notice, the action may proceed to judgment.
However, copies of all papers and documents required to be served by these Rules and the
Rules of Civil Procedure shall be mailed to said party at his/her last known address.

                                          . . . . .

Rule 12 – Exhibits.
                                         . . . . .
       (b) Exhibits may be withdrawn by the party offering them thirty days after a judgment
has become final. Forty-five days after a judgment has become final, the clerk may apply to
the court for an order to dispose of exhibits, and shall notify the parties of said application.
Twenty Twenty-one days after mailing of said notice the court may enter its order
authorizing the clerk to dispose of exhibits.

                                          . . . . .

Rule 13 – Regulation of Attorneys not Admitted to Practice in Montana.
       An attorney seeking to be admitted to practice before the court on a particular case,
who is not admitted to the Bar of Montana, and who is authorized to practice law in the
highest courts of another state, must at the time of his/her first appearance in a district court
in Montana, or within ten fourteen days thereafter, and before any further proceedings are
had in the matter, join with, or record, an attorney who is admitted to practice in Montana
and who is a resident of Montana.
                                          . . . . .




                                               4